Citation Nr: 1611101	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  09-41 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left elbow disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

In May 2013, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a September 2013 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

A left elbow disability did not have its clinical onset in service, is not otherwise related to active duty, and was not caused or aggravated by a service-connected disability. 

CONCLUSION OF LAW

The criteria for service connection for a left elbow disability, including as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, VA must notify the claimant that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. Ap. 473 (2006).

A pre-decisional notice letter dated in April 2009 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements for service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, the duty to notify is met.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA and private treatment records in furtherance of his claim.  

The Veteran contends that some of his STRs are missing; in particular, records regarding treatment he received for his left elbow in 1991 at Spangdahlem Airforce Base Germany, in which he received an arm strap and physical therapy.  See, e.g., Veteran's notice of disagreement dated July 2009.  However, the STRs within the claims file include treatment he received at Spangdahlem Airforce Base Germany within the time period referenced by the Veteran.  See, e.g., STRs dated 1991 and family practice treatment records dated 1991.  Thus, there is no indication that there are outstanding STRs. 

As indicated above, the case was remanded in May 2013 for Mountain Home Airforce Base treatment records, identified private records by the Veteran, updated VA treatment records, and to afford him a VA examination to determine the nature and etiology of his claimed left elbow disability.  The Veteran's Mountain Home Airforce Base and updated VA treatment records were secured prior to readjudication of the claim by the AOJ in September 2013.  Furthermore, the Veteran has not identified any relevant private treatment records that have not been associated with the record.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A(b); See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).

Additionally, the Veteran was afforded a VA examination in June 2013.  The Board finds that the June 2013 VA examination report obtained in this case is adequate, as it is predicated on a full reading of the STRs as well as the private and VA medical records contained in the claims file.  The examiner considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  As such, VA obtained an adequate opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board concludes that there has been substantial compliance with the May 2013 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist is also met.





II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

It is the Board's principal responsibility to assess the credibility, and therefore the probative value, of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000).  In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Here, the Veteran claims that his left elbow disability incurred during his military service.  He asserts that he was treated for left elbow tendonitis at Spangdahlem Airforce Base Germany in 1991.  He also asserts that he has sporadically experienced left elbow pain since service and chronically since approximately 2007.  See Veteran's claim dated March 2009.

The Veteran's STRs are silent as to any diagnosis, treatments, or complaints of a left elbow disability.  See, e.g., STRs dated September 1988, January 1991,June 1992, and June 1994.  Notably, in his June 1995 separation examination report, the Veteran reported swollen painful joints, pain, and painful trick shoulder or elbow.  However, the physician specified that the Veteran only complained of pain in his right knee, right shoulder, and ankles.

Post service, in December 1995 and April 2004, the Veteran filed compensation claims for multiple disabilities other than a left elbow disability.  He was afforded VA examinations in April 1996, May 1997, and June 2006 at which times there were no complaints or findings of left elbow problems.  Notably, upon physical examination in the May 1997 examination, he reported the inability to raise his left elbow due to his shoulder pain.  Upon physical examination, the Veteran's left elbow achieved full ranges of motion.  The April 1996, May 1997, and June 2006 VA examiners did not find any abnormalities of the left elbow.  

The earliest documentation of any complaints or treatment of a left elbow disability was in a January 2009 private treatment report, which shows that the Veteran reported left elbow pain since 2008.  The treating physician diagnosed left elbow, tendonitis.  See private treatment record dated January 2009.  

In the Veteran's July 2009 notice of disagreement, he stated that he was treated for tendonitis during service.  He also stated that he did not immediately seek post-service treatment because he self-medicated with over the counter medications and utilized an arm band.  

In a December 2009 statement, B. Schmidt, the Veteran's Officer in Charge from October 1991 to May 1992 at Spangdahlem Airforce Base Germany, indicated that the Veteran complained of left elbow pain during their daily racquetball matches during their military service.

The Veteran was afforded a VA examination in June 2013.  The VA examiner diagnosed left lateral epicondyle.  After a review of the record, the examiner opined that it is less likely than not that a left elbow disability was incurred in or caused by his military service.  The VA examiner acknowledged B. Schmidt's December 2009 statement, noting the Veteran's left elbow pain; nevertheless the VA examiner explained that the Veteran's separation examination report, VA joint examination report subsequently following service, and post-service treatment records were absent any findings of a left elbow disability, until recently when he began receiving steroid shots for his left elbow pain.  

The VA examiner also noted that the Veteran is service-connected for cervical strain, ligament strain right knee, and residuals of left hydrocelectomy.  The examiner opined that the Veteran's left elbow disability is not caused or aggravated by his service-connected disabilities.  The VA examiner explained that there is no connection between the Veteran's service-connected residuals of left hydrocelectomy, stiff neck, or right knee ligament strain.

The Board finds that entitlement to service connection for a left elbow disability has not been established.  

The Veteran's STRs fail to show an event or incident in service that resulted in a pertinent disability.  The objective evidence of record shows no injury or complaint of left elbow pain during service.  

The earliest evidence of any complaints of elbow pain was in a January 2009 private treatment record, which is almost two decades after the Veteran's separation from service.  Furthermore, there is no opinion which provides a medical nexus between the Veteran's currently diagnosed left elbow disability and his military service.  In fact, the only medical opinion of record is the June 2013 opinion which indicates that the Veteran's left elbow disability is not related to service.  The Board finds that this opinion is probative because the examiner discussed the evidence, examined the Veteran, and provided a rationale for his opinion.  See Owens v. Brown, 7 Vet. App. 429, 433(1995) (opinion of a physician based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).  Importantly, the examiner considered all of the relevant evidence of record including B. Schmidt's statement, STRs, post-service treatment records, and the Veteran's statements.  The opinion is well supported by the evidence of record.

The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In reaching the above conclusion, the Board has not overlooked the Veteran's and B. Schmidt's statements supporting the Veteran's claim.  To this end, the Veteran and B. Schmidt are competent to report having certain observable symptoms such as elbow pain in service.  See Layno, supra.  However, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, supra; Layno at 469; see also Cartwright, supra.

The Board finds that the Veteran's and B. Schmidt's statements that left elbow pain manifested in service are credible.  There is nothing to refute them.  However, B. Schmidt does not comment on whether left elbow pain persisted since service.  The Veterans claim that he had left elbow pain since service is not credible.  First, there is no evidence of any complaints or treatment for a left elbow disability in the Veteran's STRs, including STRs dated in 1991 from Spangdahlem Airforce Base Germany.  The Veteran filed claims for compensation in December 1995 and April 2004 for disabilities other than a left elbow disability.  Moreover, the Veteran was afforded VA examinations in 1996, 1997, and 2006 and failed to mention any complaints of left elbow pain, except for elbow pain when raising his arm related to his shoulder in May 1997, or that he self-treated/self-medicated for his left elbow pain, as he has asserted.  Thus, if the Veteran was suffering from a left elbow disability since service, as he now claims, it would seem reasonable that he would have mentioned this when he filed his prior compensation claims.  He knew of the compensation program and was claiming service connection for other disabilities.  Instead, the Veteran did not seek treatment or file a claim for a left elbow disability until March 2009.

During the April 1996, May 1997, and June 2006 VA examinations, there was no evidence of a left elbow disability.  The earliest evidence of a complaint of left elbow pain or a disability was in January 2009.  Again, if the Veteran was suffering from a left elbow disability since service, as he now claims, it would seem reasonable that a left elbow disability would have been found upon his prior VA examinations. 

The Veteran has provided inconsistent statements with respect to when he first experienced left elbow pain.  For instance, the Veteran first sought medical treatment for his left elbow in January 2009, at which time he reported his pain began in 2008.  Now, the Veteran asserts that he has had pain sporadically since service.  As such, the Veteran's statements in support of his compensation claim and his reports during his treatment are inconsistent.  For these reasons the Board finds that statements that he had left elbow symptoms since service are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

With respect to secondary service connection, the evidence of record fails to support a finding that the Veteran's current left elbow disability was caused or aggravated by his service-connected disabilities.  The examiner's June 2013 opinion provided a clear conclusion and reasoned medical explanation and is uncontradicted.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board has also weighed the probative value of the Veteran's lay statements regarding a nexus between his currently diagnosed left elbow disability and his active duty service or a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case - whether the Veteran's disability is related to service or a service-connected disability falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The June 2013 VA examiner's opinion is far more probative than the Veteran's lay statements.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left elbow disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


